Phillips, J. The proposition of appellee soliciting employment at the meeting of the board on May 10th was accepted, conditioned that she should sign a written contract, to be prepared by the clerk of the board, and which was then prepared. Of this appellee had notice. The contract so written was the proposition of the board, to which her assent was required before the contract was consummated. At the time she assented to that proposition and signed the contract she held a teacher’s certificate. The contract, though dated May 10th, was not consummated until July or August as shown by the evidence, and was not entered into until that time. All prior propositions were superseded by the written agreement. Longfellow v. Moore, 102 Ill. 289. The date appearing on the face of the contract is not conclusive even against the parties to it. Baldwin v. Freydendall, 10 Ill. App. 106. Holding a teacher’s certificate at the time of accepting their proposition and contracting with them in writing, the contract was valid and binding on the directors, and in discharging her without cause they became liable for the amount of her wages according to the contract, unless it be shown she could during the time have procured work of a similar character. And to show this fact was incumbent on them to reduce the amount to be recovered. Brown v. Board of Education, 29 Ill. App. 572. Finding no error in the record the judgment is affirmed. Judgment affirmed.